Citation Nr: 1700408	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-00 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent for the orthopedic manifestations of thoracolumbar spine intervertebral disc syndrome (IVDS).

2.  Entitlement to an initial rating greater than 20 percent for sciatic nerve involvement of the left leg as a neurologic manifestation of thoracolumbar spine IVDS.

3.  Entitlement to a compensable rating for sciatic nerve involvement of the right leg as a neurologic manifestation of thoracolumbar spine IVDS for the time period prior to November 26, 2014.

4.  Entitlement to an initial rating greater than 20 percent for sciatic nerve involvement of the right leg as a neurologic manifestation of thoracolumbar spine IVDS since November 26, 2014.

5.  Entitlement to individual unemployability (TDIU) due to service-connected disability for the time period prior to November 26, 2014.

6.  Entitlement to Special Monthly Compensation (SMC) based on aid and attendance and/or housebound.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1983 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran Affairs (VA) Regional Office in Roanoke, Virginia.  

In August 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

As the Veteran has expressed that his service-connected disability impacts his ability to maintain employment, a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders appears to have been raised and thus is a component of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board is mindful that in February 2015 the RO granted TDIU, effective November 26, 2014.  As this was not a complete grant of benefits, the Board is still presented with the issue of entitlement to TDIU prior to November 26, 2014 which is addressed in the decision below. 

The Board also notes that, at the hearing, the Veteran alleged being bedridden for long periods of time with the need for aid and attendance due to his thoracolumbar spine disability.  His testimony reasonably raises the issue of entitlement to aid and attendance and/or housebound which must be deemed part of the initial rating claim on appeal.  Thus, the Board finds that SMC issue is a component of the increased rating claims on appeal.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Board has listed the SMC issue as a separate "claim" for administrative purposes only.

The issues of entitlement to an initial rating greater than 40 percent for the orthopedic manifestations of thoracolumbar spine IVDS, an initial rating greater than 20 percent for sciatic nerve involvement of the left leg as a neurologic manifestation of thoracolumbar spine IVDS, an initial rating greater than 20 percent for sciatic nerve involvement of the right leg as a neurologic manifestation of thoracolumbar spine IVDS and entitlement to SMC based on aid and attendance and/or housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sciatic nerve involvement of the right leg, manifested by pain and decreased sensation along the sciatic nerve root, as a neurologic manifestation of thoracolumbar spine IVDS has been present for the entire appeal period.  

2.  For the entire appeal period, the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 
CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for sciatic nerve involvement of the right leg as a neurologic manifestation of thoracolumbar spine IVDS has been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for entitlement to TDIU have been met as of May 24, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  As shown below, no adverse determination is being made.  Therefore, there is no need to discuss VCAA compliance at this time.

The Veteran seeks a higher initial rating for his sciatic nerve involvement of the right leg as a neurologic manifestation of thoracolumbar spine IVDS, and asserts that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

The Veteran filed a claim for service connection for a lumbar spine disability on May 24, 2010.  In February 2011, the RO granted the claim for service connection for IVDS with scar from past surgery, effective May 24, 2010.  At that time, service connection for sciatic nerve involvement of the left leg was established as related to the service-connected disability of IVDS with scar from past surgery, effective May 24, 2010.  

In a December 2014 rating decision, service connection was granted for sciatic nerve involvement of the right leg.  The Veteran was granted an evaluation of 20 percent, effective November 26, 2014.  The RO assigned an evaluation of 20 percent from November 26, 2014, as they found that this was the earliest date on which the evidence of record showed sciatic nerve involvement of the right leg.  

The Board notes, however, that prior to November 26, 2014 there is evidence of nerve involvement of the right leg that was shown to be attributable to the service-connected IVDS.  To that end, in the October 2010 VA examination, IVDS and "the most likely involved peripheral nerve is the sciatic nerve which affects the right side of the body" was diagnosed.  The Board notes that while this examination largely documented findings for the left leg, the VA examiner documented sciatic nerve problems which affected the right side of the body.  Overall, the examination report is inadequate as it pertains to the clinical findings provided.

Additional evidence includes a September 2011 treatment record, wherein it was noted that the Veteran was seen by a neurosurgeon Dr. M a day before and that it was felt that the Veteran sustained a right sciatic nerve injury during his previous lumbar surgery but no surgery was recommended at that time.  Furthermore, a November 2014 Disability Benefits Questionairre (DBQ) noted that the Veteran's radiculopathy, left greater than right, existed prior to a diagnosis in February 2013.  The clinic findings included right lower extremity pain and decreased sensation along the sciatic nerve root.  

In light of the lay and medical evidence above, and the inadequate VA examination in October 2010, the Board finds that sciatic nerve involvement of the right leg, manifested by pain and decreased sensation along the sciatic nerve root, as a neurologic manifestation of thoracolumbar spine IVDS has been present for the entire appeal period.  

Under the general rating formula for diseases and injuries of the spine, Note (1) to the rating formula specifies that any associated objective neurologic abnormalities of the spine, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  The evidence shows that neurological manifestations of the right lower extremity attributable to thoracolumbar spine IVDS was present as of May 24, 2010, the date of claim for service connection for the lumbar spine.  Accordingly, the Board finds that a compensable rating for sciatic nerve involvement of the right leg as a neurologic manifestation of thoracolumbar spine IVDS is warranted as of May 24, 2010.  

In light of the above, the Board finds in favor of the claim for TDIU as of May 24, 2010.  To that end, total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  In light of the Veteran's lay statements of record and the VA examinations showing that the Veteran's disability impact his ability to work, a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.

As of May 24, 2010, the Veteran was service-connected for orthopedic manifestations of thoracolumbar spine IVDS and sciatic nerve involvement of the left leg as a neurologic manifestation of thoracolumbar spine IVDS.  As discussed above, service connection has been established for sciatic nerve involvement of the right leg as a neurologic manifestation of thoracolumbar spine IVDS as of May 24, 2010.  The Board notes that the Veteran's lumbar spine disability and resulting sciatic nerve involvement of the left and right leg arise out of common etiology and for TDIU purposes they may be treated as one single disability rated as 60 percent disabling.  38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the percentage requirement for TDIU, i.e. a single service-connected disability ratable at 60 percent or more, are met as of May 24, 2010.  

As a result of the 60 percent rating, the Veteran meets the eligibility criteria for schedular consideration of TDIU for the entire appeal period.  Notably, Social Security Administration has determined the Veteran to be permanently disabled, effective May 1, 2009, due in part to failed back syndrome with functional limitations which included needing a sit/stand option every 10 to 15 minutes, standing limited to a total of 4 hours per day, being unable to crouch, crawl, squat or climb, being unable to push/pull with his lower extremities and, due to severe pain, being limited to simple, routine and repetitive tasks with only occasional interaction with the public.  The evidence discussed in the VA compensation examinations, VA treatment records and the Veteran's statements are entirely consistent with a finding of unemployability due to service-connected IVDS with neurologic complications effective to the date of award of service connection for lumbar spine and sciatic nerve involvement of the left and right leg as a neurologic manifestation of thoracolumbar spine IVDS - May 24, 2010.  Thus, the Board finds that, for the entire appeal period, the Veteran has been unable to obtain and maintain substantially gainful employment due to his lumbar spine and sciatic nerve involvement of the left and right leg. 

In sum, the Board finds that, effective May 24, 2010, the Veteran met the criteria for a 20 percent rating for sciatic nerve involvement of the right leg under DC 8620 and entitlement to TDIU.  The Board defers consideration of whether a rating higher than 20 percent is warranted for sciatic nerve involvement of the right leg under DC 8620 pending additional development addressed in the REMAND following this decision.




ORDER

Entitlement to a 20 percent rating for sciatic nerve involvement of the right leg as a neurologic manifestation of thoracolumbar spine IVDS as of May 24, 2010 is granted.  

Entitlement to individual unemployability due to service-connected disability as of May 24, 2010 is granted.  


REMAND

The Veteran appeals the denial of an initial evaluation greater than 40 percent for the orthopedic manifestations of thoracolumbar spine IVDS, entitlement to an initial rating greater than 20 percent for sciatic nerve involvement of the left leg as a neurologic manifestation of thoracolumbar spine IVDS and entitlement to an initial rating greater than 20 percent for sciatic nerve involvement of the right leg as a neurologic manifestation of thoracolumbar spine IVDS. 

The Veteran was last afforded a VA examination in relation to his claims in December 2014.  During this examination, the VA examiner found that there was no showing of ankylosis of the spine and/or muscle atrophy of the legs.  Since the December 2014 VA examination, however, the Veteran reported that he hardly has any muscles in his legs and that he is bedridden 18 to 20 hours a day.  He reports that he only leaves his bed to eat and toilet.  He also testified that he now has bladder problems which have been linked to his lumbar spine disability.  In October 2016, an assessment was given of urinary hesitancy and nighttime incontinence likely due to neurogenic bladder from previous lower back problems.  

In light of the Veterans statements, his current complaints and treatment records, the Board finds that another VA examination is warranted to determine the current severity of the Veteran's disability and any complications resulting therefrom.  Furthermore, as it has been noted that the issue of entitlement to SMC based on aid and attendance or housebound status has been reasonably raised by the record, the Board finds that a VA examination is necessary to resolve this issue as well.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2014.

2.  Thereafter, schedule the Veteran for a VA compensation examination to determine the nature and severity of his orthopedic manifestations of the thoracolumbar spine IVDS.  The examiner must be provided access to the Veterans Benefits Management System (VBMS) and Virtual VA files.  As the Veteran has indicated that range of motion testing is limited due to pain and he is already receiving an evaluation of 40 percent for his lumbar spine disability, the examiner should test only, to the extent possible, for ankylosis.  If present, the VA examiner must state whether there is the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  In doing so, the examiner must address the Veteran's reports of being bedridden 18 to 20 hours per day.  The examiner should also identify any neurological problems associated with the thoracolumbar spine IVDS to include any bladder complications.  The VA examiner must address the October 2016 assessment of urinary hesitancy and nighttime incontinence likely due to neurogenic bladder from previous lower back problems.  With regard to the left and right lower extremity radiculopathy, in accordance with the latest worksheets for rating the sciatic nerve, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his left and right lower extremity radiculopathy.  A complete rationale should be provided for any opinion expressed.

3.  Schedule the Veteran for a VA SMC aid and attendance/housebound examination.  The examiner must be provided access to VBMS and Virtual VA.  All findings should be reported in detail.  The VA examiner should comment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a permanent need for regular aid and attendance due to his service-connected disabilities. The examiner should opine whether, as a result of the service connected disabilities, the Veteran requires assistance on a regular basis to: dress or undress herself, or keep herself ordinarily clean and presentable; adjust frequently any special prosthetic or orthopedic appliances; feed herself due to loss of coordination of upper extremities or through extreme weakness; attend to the wants of nature; or to protect himself from the hazards or dangers incident to his daily environment.  That is, all functional impairments caused by the service connected disorders should be set out.

The VA examiner should also comment as to whether it appears that the Veteran is housebound, due to his service-connected disorders.  Specifically, provide information concerning whether the Veteran is substantially confined to his dwelling or the immediate premises as a direct result of his service-connected disabilities.  A complete rationale is required for all opinions rendered.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


